DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20-25 are objected to because of the following informalities:  Regarding claim 20, CAMS should be corrected to Calcium–Magnesium–Alumino-Silicate as abbreviation is not proper as claim language. “A substrate” in line 3 should be corrected to “the substrate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel (US20130260132) in view of Freling (US20070160873) and Bochiechio (US20150336850). 
Regarding claim 20, Hazel teaches a method of forming a thermal barrier coating (TBC) on a substrate (abstract). Hazel teaches to obtain the substrate (paragraph 0007). Hazel teaches the thermal barrier coating comprises a layer of thermal barrier coating 1 and a protective sealing layer 16 (paragraphs 0011), wherein the sealing layer is also considered to be part of the protective layer as it formed by the same material as the thermal barrier coating (paragraph 0026). Hazel teaches the TBC 14 and the protective coating 16 are formed on the substrate by suspension plasma spraying (SPS) using the feedstock particle, with size of less than about 1micorn, suspended in liquid  (paragraphs 0012-0013), wherein the feedstock materials are ceramic, such as stabilized zirconia and stabilized hafnia (paragraph 0027) (tough phase) (obtaining feedstock consisting of about micron or sub-micron ceramic particles of tough phase suspended in a liquid agent, wherein the tough phases are at least of partially stabilized zirconia compositions and partially stabilized hafnia composition, utilizing an plasma spray apparatus to deposit the though phase of the feedstock on a substrate). Hazel teaches the feedstock particles are heated during the plasma spraying process (paragraph 0012). Hazel teaches the SPS deposition forms fine columns separated by vertical gaps or microcracks (paragraph 0012) and the SPS has fine microstructure smaller than the conventional plasma which has laminar microstructures containing lamellae or splats (paragraphs 0012 and 0013), thus, indicating Hazel has a plurality of elongate material (fine columns) growth domains (the vertical gaps or microcracks) which possibly formed by the laminar microstructure containing lamellae or splats, and lamellae and splats would be expected to randomly distributed overlappingly as that’s how plasma spray coating is formed. 
	Hazel does not explicitly teach a soft phase is included in the TBC. However, Freling teaches a method of forming a TBC on a substrate (paragraph 0002) and discloses to form a graded TBC by air plasma spraying and co-depositing feedstock of yttria stabilized zirconia or hafnia (Hazel’s tough phase) (pargraph 0023) and feedstock of a molten silicate resist (CMAS resistant) metal oxide, such as lanthanum oxide or hafinium oxide (instant invention’s molten silicate resistance material and soft phase) (paragraphs 0024) (paragraphs 0021- 0022), wherein air plasma spraying forms splats and microcracks microstructure TBC (paragraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the soft phase, such as lanthanum oxide or hafinium oxide, in the TBC coating as suggested by Freling in the method of forming TBC as disclosed by Hazel because Freling teaches the addition of molten silicaon resistance metal oxide (soft phase) in the TBC ensure the TBC to resist to molten silicate CMAS from penetrating the TBC during the operation of the component (paragraphs 0002 and 0015) which is also desired by Hazel (paragraphs 0001 and 0003).
Hazel teaches the TBC is deposited by SPS while Freling teaches the TBC is formed by air plasma spraying, the combination does not explicitly teach the to form the TBC with air plasm with a suspension. However, Bochiechio teaches a method of forming a TBC with a resistance to CMAS attack (abstract), and discloses similar material TBC coating can be formed by combination of air plasma spraying and suspension plasma spraying (paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air plasma suspension spraying to form the TBC coating as suggested by Bochiechio in the method of forming TBC as disclosed by Hazel in view of Freling because Bochiechio teaches air plasma suspension spraying are suitable method to form the TBC coating with similar material (paragraph 0050). Since Hazel teaches the suspension plasma spraying form the elongated columns and Freling teaches air plasma forms splats (randomly overlapping), it would be obvious that the combination of the two method would result in both microstructure of slaps forms in the fine columns (elongated domain). Nevertheless, it is the position of the examiner that property of, the coating is formed on the substrate in randomly distributed overlapping splats that form a plurality of elongate material growth domains of at least about 75% density defined between domain boundaries, is inherent, given that the method and the material (air plasma suspension spraying of TBC with particle size of micron or sub-micron size, wherein the feedstock comprises the same tough and soft phases of particles) disclosed by Hazel in view of Freling and Bochiechio and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 23, Hazal teaches the tough phases are stabilized by at least yttria (paragraph 0027). Freling teaches the soft phases are molten silicate resist (CMAS resistant) metal oxide, such as lanthanum oxide or hafinium oxide (Instant invention’s molten silicate resistance material and soft phase) (paragraphs 0024).
	Regarding claims 24 and 25, It is known that the feedstock is being fed to the plasma plume for heating and depositing during the plasma spraying process. Freling teaches the feedstock of the tough phases and the soft phases are co-deposited during the plasma spraying (paragraph 0022), without specifying how if the two feedstocks are premixed before being fed to the plasma plume (claim 24) or the two feedstocks are being fed separately to the plasma plume at the same time (claim 25). However, it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I.E.). In this case, there is only two possible solution to co-deposit the feedstocks (premix or separately fed to the plume), thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose either solution to achieve co-depositing the feedstock. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel (US20130260132) in view of Freling (US20070160873) and Bochiechio (US20150336850) as applied to claims 20 and 23-25 above, and further in view of Strock (US20140065408).
Regarding claim 21, it is the position of the examiner that property of, the splats form a substantially isotropic crystallographic orientation, is inherent, given that the method and the material (air plasma suspension spraying of TBC with particle size of micron or sub-micron size, wherein the feedstock comprises the same tough and soft phases of particles) disclosed by Hazel in view of Freling and Bochiechio and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Thus, Hazel in view of Freling and Bochiechio teaches all limitations of this claim, except at least 75% of the splats of the domains include a width to length aspect ration of grater than or equal to about 3:1. However, Strock teaches the splat sizes in the SPS technique with micron or submicron powder feedstock may be about 1/2 micron to about 3 microns in diameter and may include thicknesses of less than a micron, which overlaps with the claimed range of 3:1 width to length aspect ratio (paragraph 0042). Strock does not explicitly disclose a wide range of ratio distribution among the splats, thus, it is reasonable to expect majority of the splats (including at least 75%) falls within the disclosed ratio. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. The resulting microstructures in the SPS technique deposited layers have features that are much smaller than conventional plasma sprayed microstructures (paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the splats of a width to length aspect ratio of greater than or equal to 3:1 as suggested by Strock in the method of forming TBC as disclosed by Hazel in view of Freling and Bochiechio because Strock teaches the splat sizes in the SPS technique with micron or submicron powder feedstock (same as Hazel) is within the claimed width to length ratio (paragraph 0042).
Regarding claim 22, it is expected the widths of the splats are oriented within the range of about 45 degrees to about 90 degrees with respect to the direction in which feedstocks are deposited on the substrate from the air plasma spraying apparatus as that is commonly how the splats are formed during plasma spraying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717